DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "the implant shoulder 10"  as described in the specification [0032 line 2].  
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 9, wherein “the engagement portion comprises the structure of a regular hexagon”, and the “part region” of claims 18 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1, 7, 10, 14, and 17 are objected to because of the following informalities:  
Claim 1 line 4, “is envisaged to engage”, should read “is configured to engaged” to follow normal claim language.
Claim 7 line 2, the word “screw” should be inserted in front of “stop”. Delete “(66)” to maintain consistency throughout the application.
Claim 10 line 6, “for an engagement of a fastening post” should be changed to “for engagement of a fastening post.
Claim 10 lines 15-16 read “said shoulder together with the screw stop forming a stop on inserting the screw” should be changed to read “said shoulder together with the screw stop form a stop upon insertion of the screw”.
Claim 14 lines 2-3, “the support region” should be changed to “the conical support region” in order to maintain consistency. 
Claim 17 line 4 reads “engagement position” should read “engagement portion”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 14, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 2, the limitation “at least regionally”, is unclear. It does not describe where the engagement portion would be cylindrical, one of ordinary skill in the art would not be able to determine the scope of the invention.
Claim 14 recites the limitation "the inner structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the inner structure is understood as that described in claim 13, (which claim 14 does not depend from) also described as the insert geometry region (19). 
Claim 16 recites “the opening” in line 5. It is unclear if it is the same opening recited in line 3 of the claim related to the screwing tool, or if it is the opening of the abutment recited in line 4 of claim 1. 
 Claim 17 recites “the opening” in line 5. It is unclear if it is the same opening recited in line 3 of the claim related to the screwing tool, or if it is the opening of the abutment recited in line 4 of claim 1. 
Claim 18 and 21 recite a “part region”. The limitations of the part region are unclear, one of ordinary skill in the art would not be able to determine the scope of the invention. For the purpose of examination, a “part-region” is interpreted to mean a region. 
The term “essentially” in claim 19 and 22 is a term of approximation which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for one of ordinary skill in the art to be reasonably apprised of the scope of the invention. 
Claims 18-20 are rejected as being dependent on previously rejected claim 17.
Claims 21-23 are rejected as being dependent on previously rejected claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hurson (US 8038442 B2).
In regards to claim 1, Hurson teaches an occlusal screw (200, [Column 10 lines 53-67]) for a ceramic implant system (the arrangement taught in Hurson can be used with systems of ceramic materials [Column 5 lines 14-15] teach an anchoring part of ceramic, [Column 9 lines 25-30] teach an abutment of ceramic]), comprising a screw head and a screw shank (Fig. 5b the screw has a head (top) and shank (bottom)), wherein the screw shank comprises a screw thread (204) which defines a screw axis (the screw and threads are symmetrical about the axis seen in annotated Fig. 5B), and is envisaged to engage through an opening of an abutment of the implant system [Column 10 lines 58-60] which is continuous in the axial direction, into an inner thread (Fig. 1c (70)) in a  recess of an anchoring part (Figs. 1a-1d (20)) of the implant system [Column 10 lines 63] and wherein the screw head apically forms a screw stop (Fig. 5b (210), [Column 11 lines 40-42]), wherein the occlusal screw consists of a ceramic material [Column 10 lines 56-58] and comprises an engagement portion (208 and 206, see annotated Fig. 5b) which has an outer structure (the wall of the engagement portion, annotated Fig. 5b) which is not rotationally symmetrical about the screw axis ([Column 11 line 7-11] discloses a non-circular cross section, the polygonal cross section of Hurson (206) sufficiently predicts the claimed invention), is cylindrical or conical (Fig. 5B recess ends in conical shape) at least in regions and is suitable for interacting with a corresponding inner structure in a distal recess of a screwing tool, in order to couple the occlusal screw onto the screwing tool in a rotationally fixed manner [Column 10 lines 53-66].

    PNG
    media_image1.png
    569
    321
    media_image1.png
    Greyscale

Annotated Fig. 5b
In regard to claim 2, Hurson teaches the invention substantially as claimed, wherein the engagement portion (annotated Fig. 5b) at least regionally is cylindrical with respect to the screw axis (Fig. 5a and 5b, [Column 11 lines 1-11], the rotational tools disclosed such as the Nobel Biocare Unigrip rotational tool are cylindrical, as such the disclosed matching structure of the engagement portion is cylindrical).
In regard to claim 9, Hurson teaches the invention substantially as claimed, wherein the engagement portion comprises the structure of a regular hexagon (206 [Column 11 lines 7-11]).
In regard to claim 10, Hurson further teaches a dental implant system (Fig. 6, abstract) comprising:
 - an anchoring part for anchoring in bone tissue (20, [Column 5 lines 45-55]), wherein the anchoring part is manufactured of a ceramic material [Column 5 lines 14-15] and defines an axis (Fig. 1c (L), [Column 6 line 46]), 
- an abutment of a ceramic material (100, [Column 9 lines 25-30]), wherein the anchoring part comprises a recess which is open towards a coronal end (66, [Column 6 line 65-Column 7 line 2]), for an engagement of a fastening post (Figs. 2a, 2c (18b)) of the abutment [Column 9 lines 17-19, 31-61], 
- an occlusal screw (200) according to claim 1 (set forth above), 
- wherein the abutment comprises an opening which is continuous in the axial direction (Fig. 2c (110), [Column 10 lines 10-11]) and into which the occlusal screw can be inserted (Fig. 6, [Column 10 lines 58-59]), wherein the occlusal screw is configured, for fastening the abutment (Fig. 6 (100)) to the anchoring part (Fig. 6 (20)) [Column 10 lines 53-55, 58-60], to engage into an inner thread which is formed on the anchoring part in the recess (Fig. 6, [Column 10 line 63]), 
- and wherein a shoulder that is formed in the coronal direction is present in the opening (Fig. 2c (116), [Column 10 lines 16-18]), said shoulder together with the screw stop forming a stop on inserting the screw into the opening (Fig. 6, [Column 11 lines 40-44]).
In regard to claim 11, Hurson teaches the invention substantially as claimed, wherein the anchoring part comprises an outer thread (30, [Column 5 lines 16-18]) whose threaded axis corresponds to the axis (Fig. 1c, [Column 6 lines 2-7]).
In regard to claim 12, Hurson teaches the invention substantially as claimed, wherein the recess forms a conical support region (Fig. 1c, 6 (68)), into which a conical support portion of the abutment engages [Column 7 lines 1-2].
In regard to claim 13, Hurson teaches the invention substantially as claimed, wherein the recess comprises an inner structure region (Fig. 1c (74), [Column 7 lines 6-17]) with an inner structure ([Column 7 lines 18-67] disclose the features (70, 75, 76, 77, 78, 79) , which define the structure of the inner structure region (74) which allow for interaction of a corresponding rotation lock structure) which forms an insert geometry (Fig. 1c-1d, [Column 7 lines 14-17]) for interaction with a corresponding rotation lock structure of the abutment (106, [Column 9 lines 47-54]).
In regard to claim 14, Hurson teaches the invention substantially as claimed, wherein the recess from coronally to apically firstly forms the support region (Fig. 1c (68), [Column 7 lines 3-6]), then the inner structure region (Fig. 1c (74), [Column 6 line 67-Column 7 line 1]) and then an inner threaded region (Fig. 1c (70), [Column 7 lines 1-2]).
In regard to claim 15, Hurson teaches the invention substantially as claimed, wherein the anchoring part is designed as a bone- level anchoring part [Abstract, Column 5 lines 51-54].
In regard to claim 16, Hurson teaches the invention substantially as claimed, further comprising a screwing tool [Column 11 lines 1-11] with an engagement region which forms an opening with an inner structure (the Nobel Biocare Unigrip has an opening with an inner structure) which is matched to the outer contour of the engagement portion (annotated Fig. 5b, [Column 11 lines 1-2]), in order, given the engagement portion inserted into the opening, to rotate the occlusal screw by way of rotating the screwing tool about the screw axis ([Column 11 lines 1-11, Column 12 lines 42-45] it is understood that torque applying tools as disclosed rotate about an axis, Fig. 7b shows that the axis of the screw is the same axis as the tool when in use.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 8038442 B2) in view of Mundorf (US 20080241789 A1).
In regard to claim 3, Hurson teaches the invention substantially as claimed according to claim 1, but is silent wherein the engagement portion comprises a cylindrical region and apically of this a clamping region which continuously widens in the apical direction.
Mundorf, in the same field of endeavor as multi-component bone level implants, teaches an occlusal screw (Fig. 1 (21)) wherein the engagement portion (27) comprises a cylindrical region [0020] and apically of this a clamping region ([0035 lines 12-14] where friction force is formed by a surrounding clamping force) which continuously widens in the apical direction [0076 lines 1-2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head of the screw of Hurson to include the engagement portion which comprises a cylindrical region and apically of this a clamping region which continuously widens in the apical direction as taught by Mundorf. The head of the screw of Hurson would not lose functionality with the design of the head of Mundorf. One would have been motivated to make this modification for the purpose of improved friction force for a screw which mates with a female engagement region of a screwing tool instead of a male region of a tool, this modification would allow for use of a wider selection of preferred tools.
In regard to claim 4, Hurson in view of Mundorf teach the invention substantially as claimed according to claim 3, Mundorf further teaches wherein the clamping region is conical [0076 lines 1-2].
In regard to claim 5, Hurson in view of Mundorf teach the invention substantially as claimed according to claim 4, Mundorf does not explicitly state wherein the clamping region has a cone angle of between 7° and 20°.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the head of the screw taught in Mundorf to have a cone angle of between 7° and 20° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Mundorf would not operate differently with the claimed cone angle as Mundorf teaches that the device operates with various dimensions [0091] it is understood that the device would function properly having a cone angle of between 7° and 20°. Further, applicant places no criticality on the claimed range, stating simply that it is “preferable” to have a cone angle of between 7° and 20°” [sp 0042].
In regard to claim 6, Hurson in view of Mundorf teach the invention substantially as claimed according to claim 3, Hurson does not explicitly state wherein a concave region is formed apically of the clamping region.
However, it would have been an obvious matter of design choice, to one of ordinary skill in the art before the effective filing date of the claimed invention to include a concave region formed apically of the clamping region to the device of Hurson, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has only placed criticality on the avoidance of inner sockets apical of the clamping region [sp 0018].  One of ordinary skill in the art would recognize that the device of Hurson would not lose functionality as the shape of the shoulder (116) of the abutment allows a screw with a concave region apical of the clamping region to mate properly on the shoulder (best seen in Figs. 2c, and 6).

7.	Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 8038442 B2).
In regard to claim 7, Hurson teaches the invention substantially as claimed, but does not explicitly teach wherein the stop (66) is formed by a conical stop region with a cone angle of more than 90°.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stop of Hurson to include a conical stop region with a cone angle of more than 90° since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would be an obvious matter of design choice since one of ordinary skill in the art would recognize that the device of Hurson would not lose functionality as the prior art teaches a stop region to form a seal and distribute the mechanical loading on the implant system [Column 7 lines 36-39, Column 11 lines 19-37].
In regard to claim 8, Hurson teaches the invention substantially as claimed according to claim 7 as set forth above, Hurson further teaches wherein the conical stop region merges into the screw shank via a fillet (Fig. 5B).

8.	Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 8038442 B2) in view of Gervais et al. (US 20030054318 A1).
In regard to claim 17, Hurson teaches the invention substantially as claimed as set forth above for claim 1, but is silent regarding a set, comprising a screwing tool with an engagement region which forms an opening with an inner structure which is matched to the outer contour of the engagement position, in order, given the engagement portion inserted into the opening, to rotate the occlusal screw by way of rotating the screwing tool about the screw axis.
Gervais et al., in the same field of endeavor as a dental implant system, teaches a set (Fig. 1), comprising an occlusal screw (Fig. 1 (16)) as well as a screwing tool (the combination of 18 and 14, [0017]. The end of the screwing tool (14) is taught to be interchangeable with the alternate embodiment (220) [0061 lines 1-3, 0075 line 9-10]. Therefore, all previously described components as referenced in Fig. 4 are interpreted to function in the same manner as the components in the embodiment of Fig. 17 unless otherwise stated.) with an engagement region (Fig. 17 (224), [0075]) which forms an opening with an inner structure (Fig. 17 (222), [0075] ) which is matched to the outer contour of the engagement position (Fig. 4 (50) [0040 lines 8-10, 0075] disclose that the end of the screwing tool is matched to the head of screw, in this embodiment, a polygonal screw head), in order, given the engagement portion inserted into the opening, to rotate the occlusal screw by way of rotating the screwing tool about the screw axis [0036 line 4].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a screwing tool as taught by Gervais et al. with the occlusal screw of Hurson which comprises an engagement region which forms an opening with an inner structure which is matched to the outer contour of the engagement position, in order, given the engagement portion inserted into the opening, to rotate the occlusal screw by way of rotating the screwing tool about the screw axis. Hurson [Column 11 lines 1-4] teaches the use of a screwing tool of the user’s choice, and one of ordinary skill in the art would recognize that implant systems and screws are adaptable for a variety of tools that do not diminish the functionality of the implant system or screws included. One of ordinary skill in the art would be motivated to use to tool as taught by Gervais et al. for the purpose of using a safer screwing tool with a ceramic system. 
In regard to claim 18, Hurson in view of Gervais et al. teaches the invention substantially as claimed according to claim 17.
Gervais et al. further teaches wherein the engagement portion (as previously described in the rejection of claim 17, [0040 lines 8-10, 0075] disclose that the end of the screwing tool is matched to the head of screw (17) this area of the screw head is considered the engagement portion. In the embodiment of Fig. 17, the screw head is polygonal.) comprises a cylindrical region (As seen in the embodiment of Fig. 17 the shape of the top of the head of the screw matches the cylindrical region 222 of this embodiment.) and apically of this a clamping region which continuously widens in the apical direction (as seen in Fig. 1 screw head widens in apical direction as it reaches shoulder 51), wherein the engagement region comprises a part-region (224, [0075 line 13]), in which the inner structure is cylindrical (Fig. 4 [0042] teaches the lower structure of mount 14 contains multiple characters that are cylindrical about the axis), and wherein an axial extension of the part region with the cylindrical inner structure is larger than an axial extension of the cylindrical region (Inner bore 50 is longer than the part 51 which mates with the head of screw 17, seen in Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screw of Hurson to include the engagement portion comprises a cylindrical region and apically of this a clamping region which continuously widens in the apical direction in order to mate with the screwing tool of Gervais et al. wherein the engagement region comprises a part-region, in which the inner structure is cylindrical, and wherein an axial extension of the part region with the cylindrical inner structure is larger than an axial extension of the cylindrical region. The screw of Hurson would not function differently as [Column 11 lines 1-11] teach the use of different arrangements of screw head shapes to mate with various shapes of screwing tools. Further, the system of Gervais et al. would not lose functionality as it teaches the screwing tool engagement region and screw shape may be adapted to a variety of shapes [0075 lines 1-2, 16-18].
In regard to claim 19, Hurson in view of Gervais et al. teaches the invention substantially as claimed according to claim 17, Gervais et al. further teaches wherein the occlusal screw apically of the engagement portion forms a widening (as seen in Fig. 1 screw head widens in apical direction), and wherein an outer diameter in the region of the widening corresponds essentially to an outer diameter of the engagement region of the screwing tool [0040 lines 8-9, 0075].
In regard to claim 20, Hurson in view of Gervais et al. teaches the invention substantially as claimed according to claim 17, Gervais et al. further teaches wherein the screwing tool comprises a predetermined breakage location (Fig. 4 (48) [0017, 0049]), at which, when the screwing tool is engaged with the occlusal screw, given the application of an increasing torque on an occlusal end of the screwing tool, the screwing tool breaks without the occlusal screw breaking ([0075] teaches the screwing tool deforms and circles the structures of the dental implant system. Further, [0020] discloses that torque is no longer applied to the dental implant system when the tool deforms which prevents damage to the dental system, [0010] teaches that this solves a problem similar to that of the instant invention).
In regard to claim 21, Hurson teaches the invention substantially as claimed according to claim 16, but is silent wherein the engagement portion comprises a cylindrical region and apically of this a clamping region which continuously widens in the apical direction, wherein the engagement region comprises a part-region, in which the inner structure is cylindrical, and wherein an axial extension of the part region with the cylindrical inner structure is larger than an axial extension of the cylindrical region.
Gervais et al., in the same field of endeavor as dental implant systems, teaches an occlusal screw wherein the engagement portion ([0040 lines 8-10, 0075] disclose that the end of the screwing tool is matched to the head of screw (17) this area of the screw head is considered the engagement portion. In the embodiment of Fig. 17, the screw head is polygonal.) comprises a cylindrical region (As seen in the embodiment of Fig. 17 the shape of the top of the head of the screw matches the cylindrical region 222 of this embodiment.) and apically of this a clamping region which continuously widens in the apical direction (as seen in Fig. 1 screw head widens in the apical direction, especially as it reaches the area of shoulder 51), wherein the engagement region comprises a part-region (224, [0075 line 13]), in which the inner structure is cylindrical (Fig. 4 [0042] teaches the lower structure of mount 14 contains multiple characters that are cylindrical about the axis), and wherein an axial extension of the part region with the cylindrical inner structure is larger than an axial extension of the cylindrical region (Inner bore 50 is longer than the part 51 which mates with the head of screw 17, seen in Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screw of Hurson to include the engagement portion comprises a cylindrical region and apically of this a clamping region which continuously widens in the apical direction in order to mate with the screwing tool of Gervais et al. wherein the engagement region comprises a part-region, in which the inner structure is cylindrical, and wherein an axial extension of the part region with the cylindrical inner structure is larger than an axial extension of the cylindrical region. The screw of Hurson would not function differently as [Column 11 lines 1-11] teach the use of different arrangements of screw head shapes to mate with various shapes of screwing tools. Further, the system of Gervais et al. would not lose functionality as it teaches the screwing tool engagement region and screw shape may be adapted to a variety of shapes [0075 lines 1-2, 16-18]. One of ordinary skill in the art would have been motivated to make this modification for the purpose of using a male screw head and female screwing tool. 
In regard to claim 22, Hurson teaches the invention substantially as claimed according to claim 16, but is silent wherein the occlusal screw apically of the engagement portion forms a widening, and wherein an outer diameter in the region of the widening corresponds essentially to an outer diameter of the engagement region of the screwing tool.
Gervais et al. teaches a dental implant system wherein the occlusal screw apically of the engagement portion forms a widening (as seen in Fig. 1 screw head widens in apical direction), and wherein an outer diameter in the region of the widening corresponds essentially to an outer diameter of the engagement region of the screwing tool [0040 lines 8-9, 0075].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screw and screwing tool of Hurson wherein the occlusal screw apically of the engagement portion forms a widening, and wherein an outer diameter in the region of the widening corresponds essentially to an outer diameter of the engagement region of the screwing tool as taught by Gervais et al. The screwing tool and screw taught by Hurson and Gervais et al. would not lose functionality in the instant application as the modification simply allows for use with alternate shapes of screwing tools and screw heads, without altering the spirit of the invention. Further, one of ordinary skill in the art would have been motivated to make this modification as Hurson [Column 11 lines 1-11] teaches the use of different arrangements of screw head shapes to mate with various shapes of screwing tools.
In regard to claim 23, Hurson teaches the invention substantially as claimed according to claim 16, but remains silent wherein the screwing tool comprises a predetermined breakage location, at which, when the screwing tool is engaged with the occlusal screw, given the application of an increasing torque on an occlusal end of the screwing tool, the screwing tool breaks without the occlusal screw breaking.
Gervais et al., in the same field of endeavor as dental implant systems, teaches wherein the screwing tool comprises a predetermined breakage location (Fig. 4 (48) [0017, 0049]), at which, when the screwing tool is engaged with the occlusal screw, given the application of an increasing torque on an occlusal end of the screwing tool, the screwing tool breaks without the occlusal screw breaking ([0075] teaches the screwing tool deforms and circles the structures of the dental implant system. Further, [0020] discloses that torque is no longer applied to the dental implant system when the tool deforms which prevents damage to the dental system, [0010] teaches that this solves a problem similar to that of the instant invention).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hurson to include the tool as taught by Gervais et al. which comprises a predetermined breakage location, at which, when the screwing tool is engaged with the occlusal screw, given the application of an increasing torque on an occlusal end of the screwing tool, the screwing tool breaks without the occlusal screw breaking. Hurson [Column 11 lines 1-4] teaches the use of a screwing tool of the user’s choice, and one of ordinary skill in the art would recognize that implant systems and screws are adaptable for a variety of tools that do not diminish the functionality of the implant system or screws included. One of ordinary skill in the art would be motivated to use to tool as taught by Gervais et al. for the purpose of using a safer screwing tool with a ceramic system. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kylie M. Gaspar whose telephone number is (571)272-0570. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.M.G./Examiner, Art Unit 4188                                                                                                                                                                                                        

/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771